DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Priority
Acknowledgment is made of applicant's claim for foreign priority. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cavity between the prefabricated plate blank and the male die formed in S1 (Claim 1, line 11) in combination with filling the same cavity to enable the prefabricated plate blank to be gradually attached to the molded surface of the female die (Claim 1 lines 16-18)  must be shown or the feature(s) canceled from the claim(s). Examiner notes that Fig. 2 discloses a step S3 where a fluid (4) has formed the blank (6) against the female die. However, the cavity containing the fluid was not formed in S1. While another cavity exists bounded by the blank holder, male die, and blank, this cavity is not filled to cause the blank to be formed against the female die as this cavity/blank is not against the female die.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Solid solution state 7075 (Page 6)
Solid solution state 2195 (Page 8)
Solid solution state 6016 (Page 9)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1- 
“die closing preforming and forming” (line 2). Examiner suggests, “die closing, preforming, and forming”
Grammatical issues - “wherein comprises steps as follows:” (lines 3-4)
“blank holding force to a blank holder” (line 5). Examiner suggests, “blank holding force by a blank holder”
“press the plate tightly” (line 6). Examiner suggests, “press the plate”
“unit blank holding force” (line 13). Examiner suggests, “pressure”
“unit blank holding force” (line 14). Examiner suggests, “pressure”
“attached to” (line 18). Examiner suggests, “formed by”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “complex” in claims 1-7 (throughout) is a relative term which renders the claim indefinite. The term “complex” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what shape is considered complex and therefore what shape would infringe on the claim.
Regarding Claim 1, the phrase, “distributing” (line 2) renders the claim indefinite. It is unclear what step or action is intended by the term.
Regarding Claim 1, the phrase, “a plate” (line 5) in combination with “complex curved-shape components,” “a blank” (line 2), and “a prefabricated plate blank” (line 8) renders the claim indefinite. It is unclear at which point in the method the plate becomes a blank or a prefabricated plate blank.
Regarding Claim 1, the phrase, “to make the plate distribute the blank in advance in a large-area mode” (lines 7-8) renders the claim indefinite. It is unclear how a plate distributes a blank, how it does so “in advance,” and what step or action is intended by “a large-area mode”.
Regarding Claim 2, the phrase, “a molded surface” (line 3), renders the claim indefinite. Molded surfaces have already been recited in line 9 of Claim 1.  It is unclear whether the molded surface of the female die of Claim 1 is being recited or an additional molded surface is being introduced.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 107745029) in view of YANAGIYA (JP 58-077722) and Liu (CN 107866491).
Regarding Claim 1, Dong discloses a pressure forming method for complex curved-shaped components (Large-scale complex curved surface: Par. 0007), comprising distributing a blank by die closing preforming and forming the complex curved-shaped components by medium pressurization (See Figs. 4-6), wherein comprises steps as follows:
S1, placing a plate (Aluminum-lithium alloy: Par. 0038) on a female die (Fig. 4, #7), and applying a blank holding force to a blank holder (Blank holder: Par. 0012) to make the blank holder press the plate tightly (See Fig. 4);
S2, driving a male die (Punch: Fig. 4, #1) to move downwards to make the plate distribute the blank in advance in a large-area mode under the action of the female die and the male die, forming a prefabricated plate blank, wherein the female die and the male die are mismatched in molded surfaces (See Fig. 5);
wherein a sealing element (Fig. 5, #3) is arranged at a contact position of an upper surface of the blank holder and the male die (See Fig. 5);
S3, filling the cavity between the prefabricated plate blank and the male die with a medium through a  circulation pipeline (Fig. 6, #2), and enabling the prefabricated plate blank to be gradually attached to the molded surface of the female die under the pressure action of the medium, forming the complex curved-shaped component (See Fig. 6); and
S4, recycling the ultra-low temperature medium in the cavity, driving the male die to move upwards, removing the blank holder, and taking out the formed complex curved-shaped component (After forming, the punch first moves upward, and then the blank holder moves upward, the pressure medium is injected through the exhaust hole, and the specimen at the bottom of the tank is demolded and taken out under the buoyancy of the fluid medium.: Par. 0037). Dong does not disclose adjusting the blank holding force on the blank holder according to a deep-drawing depth of the plate to guarantee that a cavity between the prefabricated plate blank and the male die is kept in a sealed state and the blank holder applies a unit blank holding force of less than 5 MPa in step S1, and the blank holder applies a unit blank holding force of more than 7 MPa after being adjusted in step S2.
Yanagiya teaches a drawing method including placing a plate (21) on a female die (1), and applying a blank holding force to a blank holder (18-20) including adjusting the blank holding force on the blank holder according to a deep-drawing depth of the plate to guarantee that a cavity between the prefabricated plate blank and the male die is kept in a sealed state (When the blank holder 18 is lowered, the elastic bodies 19 are compressed and the holding force is increased: Machine translation, Page 5) in order to prevent wrinkling of the product. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blank holder of Dong, the elastic body (19) and auxiliary blank holder (20) of Yanagiya, so that wrinkling of the product can be prevented. While Yanagiya is silent to the specific pressure of the blank holders and therefore wherein, the blank holder applies a unit blank holding force of less than 5 MPa in step S1, and the blank holder applies a unit blank holding force of more than 7 MPa after being adjusted in step S2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a pressure in S1 such that the blank is properly held on the female die including any pressure less than 5 MPa to a minimum pressure when the blank holder is just touching the blank in S1 and then to increase the holding force to more than 7 MPa in S2 based on the pressure required to prevent wrinkling. Establishing a working range of the pressure of the blank holder would be within the level of ordinary skill in the art and further depend on the force and area exerted by the blank holder.
Further, Dong is silent to the type of fluid, and therefore an ultra-low temperature medium. However, Liu teaches a drawing method for an aluminum-lithium alloy including a male die, female die, and blank holder and using an ultra-low temperature medium for cooling the punch, die, blank holder, and aluminum alloy (Use liquid nitrogen as the coolant 1, while the punch, the die, the blank holder and the 2195 aluminum-lithium alloy plate 3 are cooled to 93K - Example 3) in order to improve the plasticity of aluminum alloy materials, overcome the problem of forming and cracking of complex-shaped plate-like components, and significantly improve the forming limit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ultra-low temperature medium in the method of Dong, as taught by Liu, in order to improve the plasticity of aluminum alloy materials, overcome the problem of forming and cracking of complex-shaped plate-like components, and significantly improve the forming limit (Liu - Example 3). Examiner notes that while both Dong and Liu are silent to using a booster pump to supply and circulate the fluid, Examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a pump would need to be used in order to “inject” the fluid disclosed in Dong.
Regarding Claim 2, the combination of Dong, Yanagiya, and Liu teach all elements of the claimed invention as stated above. Dong further discloses wherein the male die is a cambered die in smooth transition (See Fig. 5. Examiner nates that there is a smooth camber or curve at the transition from the bottom of the punch to the side of the punch), and a molded surface with a complex shape is arranged in the female die (Complex - Machine translation).
Regarding Claim 3, the combination of Dong, Yanagiya, and Liu teach all elements of the claimed invention as stated above. Liu further teaches wherein, before step S1, the male die is cooled to a set temperature of lower than -160°C (Use liquid nitrogen as the coolant 1, while the punch, the die, the blank holder and the 2195 aluminum-lithium alloy plate 3 are cooled to 93K - Example 3).
Regarding Claim 4, the combination of Dong, Yanagiya, and Liu teach all elements of the claimed invention as stated above. Dong further discloses wherein a solution cavity for accommodating the ultra-low temperature medium is arranged in the male die (See Fig. 5). Further Liu teaches wherein a solution cavity for accommodating the ultra-low temperature medium is arranged in the male die (See Fig. 1), and the solution cavity is communicated with a low-temperature vessel (1) and the booster pump through a circulation path (See Fig. 1), wherein the low-temperature vessel is used for placing the ultra-low temperature medium (See Fig. 1. Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the medium in the male die/cavity of Dong and Liu would come from a source/vessel and be supplied via a circulation path/path from the source to the male die in order to supply the fluid.
Regarding Claim 5, the combination of Dong, Yanagiya, and Liu teach all elements of the claimed invention as stated above. As noted above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a pump would need to be used in order to “inject” the fluid disclosed in Dong. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the pressure of the pump to a workable range, such as that of no more than 100MPa, based on the design of system including length of piping, pressure losses, etc., as well as the required force forming the aluminum alloy, which would also be based on the thickness of the material. Discovering an optimal or workable range is within the level or ordinary skill in the art.
Regarding Claim 6, the combination of Dong, Yanagiya, and Liu teach all elements of the claimed invention as stated above. Liu further teaches wherein the ultra-low temperature medium is liquid nitrogen, liquid argon, or liquid helium (The liquid nitrogen described in this embodiment can also be replaced by liquid helium - Example 3).
Regarding Claim 7, the combination of Dong, Yanagiya, and Liu teach all elements of the claimed invention as stated above. Dong further discloses wherein the plate is a rolled aluminum alloy plate having a wall thickness of 0.1-10 mm, and the plate is Al-Li alloy, Al-Cu alloy, Al-Mg-Si alloy, or Al-Zn alloy (Aluminum-lithium alloy: Par. 0020; Wall thickness is greater than 4mm : Par. 0004). Lie further teaches an aluminum alloy (Preferably, the aluminum alloy plate may be one of an Al-Cu alloy plate, an Al-Mg-Si alloy plate, an Al-Zn-Mg-Cu alloy plate, and an Al-Li alloy plate: Par. 0024; Thickness of 1.5mm - Ex. 1; Thickness of 1.2mm - Ex. 2; Thickness of 2mm - Ex. 3). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the plates of Dong and Liu by rolling an aluminum slab as a know method of producing aluminum workpieces for drawing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yuan (U.S. 2019/0240716) - Frozen forming method; Li (CN 102764808) - Female die with complex shape; Hasegawa (JP 59-141328) - Pump and circulation pipe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799